Opinion issued September 25, 2014.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00322-CV
                           ———————————
                         SCOTT MORGAN, Appellant
                                        V.
           AMEGY BANK NATIONAL ASSOCIATION, Appellee


                   On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-51109


                         MEMORANDUM OPINION

      The parties have filed an agreed motion to vacate the district court judgment

and dismiss the appeal with prejudice. They represent that they have reached an

agreement to settle this matter and request that we grant their motion pursuant to

Texas Rule of Appellate Procedure 43.2(e). See TEX. R. APP. P. 43.2(e).
      Accordingly, we grant the motion, set aside the trial court’s judgment

without regard to the merits, and remand this cause to the trial court for rendition

of judgment in accordance with the parties’ agreement. See Jester Venture Ltd. v.

Nash, No. 01-06-00512-CV, 2006 WL 20042358 (Tex. App.—Houston [1st Dist.]

July 17, 2006, no pet.) (mem. op.) (vacating trial court judgment and dismissing

case upon agreed motion of parties); see also TEX. R. APP. P. 42.1(a)(2)(B),

43.2(e).

      Appellant shall pay all costs incurred by reason of this appeal. TEX. R. APP.

P. 42.1(d).

      We dismiss all pending motions as moot.



                                 PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.




                                         2